 


109 HRES 567 IH: Expressing the condolences of the Nation to the victims of the 2005 hurricane season, commending the resiliency of the people of the States of Alabama, Florida, Louisiana, Mississippi, North Carolina, and Texas and committing to stand by them in the relief and recovery effort.
U.S. House of Representatives
2005-11-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 567 
IN THE HOUSE OF REPRESENTATIVES 
 
November 17, 2005 
Ms. Harris submitted the following resolution; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Science, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
RESOLUTION 
Expressing the condolences of the Nation to the victims of the 2005 hurricane season, commending the resiliency of the people of the States of Alabama, Florida, Louisiana, Mississippi, North Carolina, and Texas and committing to stand by them in the relief and recovery effort. 
 
Whereas the 2005 hurricane season has produced 27 named storms this season, the highest total ever recorded, resulting in eleven Federal disaster declarations; 
Whereas hurricane Wilma reached landfall in Florida, devastating the State and resulting in a presidentially-declared disaster area on October 24, 2005; 
Whereas hurricane Ophelia reached landfall in North Carolina, resulting in a presidentially-declared disaster area on October 7, 2005; 
Whereas hurricane Rita reached landfall in Louisiana and Texas, devastating both States and resulting in presidentially-declared disaster areas on September 24, 2005; 
Whereas hurricane Katrina reached landfall in multiple locations including Alabama, Louisiana, and Mississippi and causing catastrophic damage, resulting in presidentially-declared disaster areas on August 28 and August 29, and forcing the largest relocation in American history; 
Whereas hurricane Dennis reached landfall in Alabama, Florida, and Mississippi, causing immense damage and resulting in presidentially-declared disaster areas on July 10, 2005; 
Whereas there has yet to be a full accounting of the damage and loss of livelihood suffered during the 2005 hurricane season; 
Whereas immediate humanitarian aid is still critically needed in many of the devastated regions; 
Whereas the devastation on the Gulf Coast is catastrophic; 
Whereas Coast Guard search and rescue teams, police, firefighters, the National Guard, and many ordinary citizens have risked their lives to save others; 
Whereas doctors, nurses, and medical personnel worked expeditiously to ensure that hospitals, medical centers, and triage units provided needed care; 
Whereas the American Red Cross, the Salvation Army, and other volunteer organizations and charities supplied essential supplies to victims throughout the affected areas; 
Whereas States across the country have welcomed tens of thousands of victims and provided them with aid and comfort; and 
Whereas citizens across the country donated time and money to assist the many communities and victims of the 2005 hurricane season: Now, therefore, be it 
 
That the House of Representatives— 
(1)) expresses the condolences of the Nation to the victims of all hurricanes which occurred in 2005; 
(2)commends the resiliency and courage of the people of the States of Alabama, Florida, Louisiana, Mississippi, North Carolina, and Texas; 
(3)commits to continue to provide the necessary resources and to stand by the victims of the 2005 hurricane season people in the relief, recovery, and rebuilding efforts; 
(4)commends the National Hurricane Center and its staff for its diligence and effectiveness in tracking and reporting storms; and 
(5)encourages hurricane preparedness and readiness in the event of future hurricanes. 
 
